Citation Nr: 0805696	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  04-43 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967 with the U.S. Air Force and active duty for 
training with the Army National Guard for the period from 
June 9, 1990 to June 16, 1990.  In accordance with a November 
19, 1997 Board for Correction of Military Records proceeding 
(Volume 2 of Claims File), he was also awarded incapacitation 
pay from June 17, 1990 to September 17, 1991, at which time 
he was discharged for physical disability.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which continued a 30 percent evaluation 
for PTSD.  The evaluation was increased to 50 percent and, 
thereafter, to 70 percent, effective from January 14, 1998, 
the date of claim, pursuant to a May 2003 rating and an 
October 2004 rating respectively. 

According to a February 2007 report of contact, the veteran 
is reported to have verbally confirmed withdrawal of a 
request for personal hearing before a Travel Section of the 
Board.  However, according to a Statement of Accredited 
Representative dated June 6, 2007, the representative clearly 
indicated that the veteran did not withdraw his hearing 
request.  An October 2007 Statement of Accredited 
Representative indicated that a hearing was not requested.  
The Board views this as the final decision in this matter, 
and no further action regarding a hearing is required.

In a statement dated October 17, 2007, the veteran's 
representative filed a claim for increased rating for the 
veteran's service connected right hip disorder.  Inasmuch as 
that matter is not properly before the Board, it is referred 
to the AMC/RO for disposition as appropriate.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran's PTSD was productive of total occupational 
and social impairment from January 14, 1998, the date of the 
claim for increased rating.


CONCLUSION OF LAW

The criteria for a 100 schedular rating for PTSD have been 
approximated from the date of claim.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2001, December 2003 .  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  In addition, the decision in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008) finding certain minimum 38 U.S.C. § 5103(a) notice 
requirements.  The record does not reflect that the veteran 
was provided with such notices.  However, as the Board's 
decision herein awards the requested relief from the date of 
the claim, there is accordingly no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman or Vazquez-Flores.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

The veteran was injured in a head on automobile accident in 
1990.  The driver of the other vehicle was fatally injured.  
The veteran was awarded service connection for PTSD, 
evaluated as 30 percent disabling from the date of his 
separation in 1991.  On January 14, 1998, the veteran filed 
for an increased rating.   

A June 1997 mental health treatment note provided a continued 
diagnosis of PTSD along with a Global Assessment of 
Functioning (GAF) of 45.  A January 2000 treatment note 
described him as emotionally distant from his family and also 
reported a GAF of 45.  The report noted that the veteran 
worked part time as a security guard at a local college.  The 
number of hours worked was not noted.

An August 1998 statement from The City College was to the 
effect that the veteran was employed full time from July 1993 
to August 18, 1997, when he resigned for medical reasons at 
the advice of his physician.

Associated with the claims folder is a June 1999 statement 
from the Social Security Administration (SSA) which was to 
the effect that the veteran had been in receipt of disability 
benefits since February 1998 due to an organic mental 
disorder.

The veteran was afforded a VA psychiatric examination in May 
2001.  He reported that he was severely injured in the auto 
accident, was trapped in the flaming vehicle, and worried 
that the vehicle would explode.  He was described as moody 
and that he slept poorly.  He complained of memory 
disturbance that might be related to his medication.  He 
described irritability and distemper and chronic lack of 
sleep.  The examiner commented that the veteran had made 
respectful attempts to work despite considerable physical 
impairment and psychiatric compromise as a result of the 
accident.  He was described as unshaven and malodorous.  He 
exhibited decreased facial expression and increased latency 
to his speech.  He described a dysphoric affect with some 
aggressive engagement.  His self esteem is compromised by his 
disability.  No thought disorder was apparent.  PTSD with 
associated depressed affect was assessed.  A GAF of 46 was 
assigned.  

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, 
effective from January 14, 1998, was awarded pursuant to a 
May 2003 rating.  

The veteran was afforded a VA psychiatric examination in 
September 2007.  The veteran reported that he was unable to 
relate well to others; he felt detached, with hypervigilance 
and exaggerated startle response.  On mental status 
examination, he was described as having a depressed mood and 
a constricted affect.  Insight and judgment were reported as 
fair.  GAF was reported as 40.  The examiner reported 
significant psychiatric symptoms which affect him in the 
family and social area as well as preventing him from being 
employed.  


Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran's PTSD is evaluated according to the following 
criteria:

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
38 C.F.R. § 4.130 Diagnostic Code 9411 (2006)

Global Assessment of Functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967 with the U.S. Air Force and active duty for 
training with the Army National Guard for the period from 
June 9, 1990 to June 16, 1990.  In accordance with a November 
19, 1997 Board for Correction of Military Records proceeding 
(Volume 2 of Claims File), he was also awarded incapacitation 
pay from June 17, 1990 to September 17, 1991, at which time 
he was discharged for physical disability.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which continued a 30 percent evaluation 
for PTSD.  The evaluation was increased to 50 percent and, 
thereafter, to 70 percent, effective from January 14, 1998, 
the date of claim, pursuant to a May 2003 rating and an 
October 2004 rating respectively. 

According to a February 2007 report of contact, the veteran 
is reported to have verbally confirmed withdrawal of a 
request for personal hearing before a Travel Section of the 
Board.  However, according to a Statement of Accredited 
Representative dated June 6, 2007, the representative clearly 
indicated that the veteran did not withdraw his hearing 
request.  An October 2007 Statement of Accredited 
Representative indicated that a hearing was not requested.  
The Board views this as the final decision in this matter, 
and no further action regarding a hearing is required.

In a statement dated October 17, 2007, the veteran's 
representative filed a claim for increased rating for the 
veteran's service connected right hip disorder.  Inasmuch as 
that matter is not properly before the Board, it is referred 
to the AMC/RO for disposition as appropriate.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran's PTSD was productive of total occupational 
and social impairment from January 14, 1998, the date of the 
claim for increased rating.


CONCLUSION OF LAW

The criteria for a 100 schedular rating for PTSD have been 
approximated from the date of claim.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2001, December 2003 .  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  In addition, the decision in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008) finding certain minimum 38 U.S.C. § 5103(a) notice 
requirements.  The record does not reflect that the veteran 
was provided with such notices.  However, as the Board's 
decision herein awards the requested relief from the date of 
the claim, there is accordingly no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman or Vazquez-Flores.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

The veteran was injured in a head on automobile accident in 
1990.  The driver of the other vehicle was fatally injured.  
The veteran was awarded service connection for PTSD, 
evaluated as 30 percent disabling from the date of his 
separation in 1991.  On January 14, 1998, the veteran filed 
for an increased rating.   

A June 1997 mental health treatment note provided a continued 
diagnosis of PTSD along with a Global Assessment of 
Functioning (GAF) of 45.  A January 2000 treatment note 
described him as emotionally distant from his family and also 
reported a GAF of 45.  The report noted that the veteran 
worked part time as a security guard at a local college.  The 
number of hours worked was not noted.

An August 1998 statement from The City College was to the 
effect that the veteran was employed full time from July 1993 
to August 18, 1997, when he resigned for medical reasons at 
the advice of his physician.

Associated with the claims folder is a June 1999 statement 
from the Social Security Administration (SSA) which was to 
the effect that the veteran had been in receipt of disability 
benefits since February 1998 due to an organic mental 
disorder.

The veteran was afforded a VA psychiatric examination in May 
2001.  He reported that he was severely injured in the auto 
accident, was trapped in the flaming vehicle, and worried 
that the vehicle would explode.  He was described as moody 
and that he slept poorly.  He complained of memory 
disturbance that might be related to his medication.  He 
described irritability and distemper and chronic lack of 
sleep.  The examiner commented that the veteran had made 
respectful attempts to work despite considerable physical 
impairment and psychiatric compromise as a result of the 
accident.  He was described as unshaven and malodorous.  He 
exhibited decreased facial expression and increased latency 
to his speech.  He described a dysphoric affect with some 
aggressive engagement.  His self esteem is compromised by his 
disability.  No thought disorder was apparent.  PTSD with 
associated depressed affect was assessed.  A GAF of 46 was 
assigned.  

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, 
effective from January 14, 1998, was awarded pursuant to a 
May 2003 rating.  

The veteran was afforded a VA psychiatric examination in 
September 2007.  The veteran reported that he was unable to 
relate well to others; he felt detached, with hypervigilance 
and exaggerated startle response.  On mental status 
examination, he was described as having a depressed mood and 
a constricted affect.  Insight and judgment were reported as 
fair.  GAF was reported as 40.  The examiner reported 
significant psychiatric symptoms which affect him in the 
family and social area as well as preventing him from being 
employed.  


Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran's PTSD is evaluated according to the following 
criteria:

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
38 C.F.R. § 4.130 Diagnostic Code 9411 (2006)

Global Assessment of Functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
??
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 

The record reflects that the veteran's GAF scores reported 
above were 45, 46 and 40 respectively. 

The evidence shows that through out the appeal period the 
veteran's PTSD has resulted in significant impairment.  The 
Social Security Administration awarded him disability 
benefits effective February 1998, based on an organic brain 
disorder.  Despite his other very serious disabilities, his 
psychiatric impairment was the single disorder identified in 
the SSA letter as the basis for his disability award.  When 
evaluated in 2001, he was depressed and his affect was 
dysphoric.  The 2001 VA examination showed poor hygiene and 
the September 2007 examiner noted that the veteran exhibited 
significant psychiatric symptoms impairing his social and 
family functioning and also prevented him from working.  
Furthermore, the examinations showed depression, sleep 
disturbance, fatigue, poor self-esteem, anger management 
problems and memory impairment.  The GAF of 45-46 is 
indicative of serious impairment and the GAF of 40 is 
indicative of even some impairment in reality testing or 
communication or any major impairment in several areas.  

After reviewing the record the Board finds that the degree of 
disability resulting from the PTSD more nearly approximates 
the criteria for a 100 percent scheduler evaluation.  38 
C.F.R. § 4.7 (2007).  Accordingly, a 100 percent rating is 
warranted from the date of the claim, January 14, 1998.  This 
is the highest rating available. 



ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
effective January 14, 1998, subject to the provisions 
governing the award of monetary benefits. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


